Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mario Costantino on 9/9/2021.

The application has been amended as follows: 
In claims 1 and 5: instead of certain portion, recite certain region.

Claim 1. (Currently Amended) An image generation device comprising: 
a nonvolatile memory which stores self vehicle data indicating a vehicle having multiple regions including a certain region and remaining regions other than the certain region, pieces of color information of the certain region having values so that the certain region is higher in brightness than the remaining regions; and 
at least one hardware processor configured to: 
(i) generate a neighborhood image that is an image of the vehicle and a neighborhood of the vehicle as viewed 
(ii) generate a three-dimensional self-vehicle image being a three-dimensional image of the vehicle, based on the self vehicle data, the three-dimensional self-vehicle image representing the vehicle as if the certain region is illuminated with light based on the pieces of color information that are read out from the nonvolatile memory; and 
(iii) generate a synthesized image in which the self-vehicle image is superimposed on the neighborhood image, wherein 
the self vehicle data to be read out from the nonvolatile memory is switched to change which of the multiple regions is the certain region according to information of the vehicle which is acquired from an external sensor.
 
Claim 5. (Currently Amended) An image generation method comprising: 
(a) acquiring, by a hardware processor, images taken by cameras installed in a vehicle; 
(b) storing, in a nonvolatile memory, self vehicle data indicating the vehicle having multiple regions 
(c) generating, by the hardware processor, a neighborhood image that is an image of the vehicle and a neighborhood of the vehicle as viewed from a virtual point of view based on the acquired images; 
(d) generating, by the hardware processor, a three-dimensional self-vehicle image which is a three-dimensional image of the vehicle based on the self vehicle data, the three-dimensional self-vehicle image representing the vehicle as if the certain region is illuminated with light based on the pieces of color information that are read out from the nonvolatile memory; and 
(e) generating, by the hardware processor, a synthesized image in which the self-vehicle image is superimposed on the neighborhood image, wherein 
the self vehicle data read out from the nonvolatile memory is switched to change which of the multiple regions is the certain region according to information of the vehicle which is acquired from an external sensor.



Allowable Subject Matter
Claims 1, 3, 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:

The best prior art (Shimizu Pub 20150139499) discloses image processing apparatus comprising a processor configured to generate a three-dimensional self-vehicle image being a three-dimensional image of the vehicle based on self-vehicle data, the three dimensional self-vehicle data representing the vehicle as if it is illuminated with light based on pieces of color information that are read out from the nonvolatile memory, please see Fig 17. However, Shimizu and/or any combination thereof with Shimizu does not explicitly disclose the claimed certain region and another region other than the certain region. In particular, the limitation of  storing self-vehicle having multiple regions including a certain region and remaining regions other than the certain region, pieces of color information of the certain region having values so that the certain region is higher in brightness than the remaining regions and reading out color information from memory to generate the self-vehicle data as if the certain region is illuminate with light is not disclosed by Shimizu and/or any other combination of references. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422